McLAUGHLIN, J.
Action to quiet title to a lot in the city of San Francisco. In her complaint the appellant alleged that the lot in question was formerly owned by the Central Park Homestead Association, and defendants, by competent evidence, established the fact that they are the successors in interest of said association. Notwithstanding the above-mentioned averment appellant contends .that the evidence is insufficient to justify the findings in favor of respondents, because no evidence was introduced showing title in the said association. It is an elementary rule that the law neither does nor requires an idle act, and it would certainly be idle for defendants to consume time and energy in proving a fact alleged in the complaint and not denied in the answer. The finding that defendants are the owners of the lot in dispute is also assailed on the ground that the evidence shows that plaintiff had acquired title by adverse possession. There is nothing in this point. The evidence is ample to sustain the findings, and, as this is the only point presented for decision, the judgment is affirmed.
We concur: Chipman, P. J.; Buckles, J.